DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 3/03/2022, which are in response to USPTO Office Action mailed 12/03/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/03/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Allowable Subject Matter
Claims 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 10-14, 16, 19-20 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash et al. (US PGPUB No. 2002/0029207; Pub. Date: Mar. 7, 2002) in view of Harvey et al. (US PGPUB No. 2010/0161492; Pub. Date: Jun 24, 2010) and Batra et al. (US PGPUB No. 2012/0054249; Pub. Date: Mar. 1, 2012) and Krebs (US PGPUB No. 2005/0216923; Pub. Date: Sep. 29, 2005).
Regarding independent claim 1,
	Bakalash discloses a computer implemented method for execution of aggregation expressions on a distributed database system, the method comprising the acts of: determining, by a computer system, an optimized plan for execution of an aggregation operation on data stored in a distributed database under an at least partially unstructured architecture. See FIG. 19A and Paragraph [0243], (The illustrated query interface includes a query handler configured to optimize a received SQL statement for more efficient query handling where the optimized SQL request is then delivered to the MDD Aggregation Module, i.e. determining an optimized plan for execution of an aggregation operation.). See Paragraph [0234], (User-submitted queries are forwarded from a client machine to the database system over a network. The query handler and relational data store are operably coupled to the MDD Aggregation Module such that access to the MMDB may be similar to accessing a relational table of a DBMS, i.e. the database system of Bakalash operating over a network is a distributed database system.) See Paragraph [0056], (The MDDB is a non-relational data structure configured to use other data structures either instead of or in addition to tables to store data, i.e. a partially unstructured architecture.)
wherein the aggregation operation includes a plurality of data operations targeting the data stored under the at least partially unstructured architecture of the distributed database; See Paragraph [0233], (The MDD is a non-relational data structure for storing aggregated data.). See Paragraph [0241], (Users may query data generated by the MDD Aggregation Module and/or stored in the MDDB of said Aggregation Module, i.e. the aggregation operation includes targeting data stored under the partially unstructured architecture of the distributed database (e.g. the targeting non-relational data of the MDDB).)
modifying, by the computer system, the plurality of data operations to optimize execution; See Paragraph [0224], (The illustrated Central Data Warehouse includes a ROLAP and RDMBS component configured to perform partial aggregation operations in order to maximize, i.e. optimize, query performance.).
wherein the at least partially unstructured architecture of the distributed database enables storage, within at least a singular grouping of documents in the plurality of distributed database nodes, of a plurality of documents supporting values for at least one different data field with respect to one another, See FIG. 6A and Paragraph [0134], (The disclosed MDDB handler receives base data from a base loader and performs aggregation operations on base data and subsequently stores base data and aggregated data in the MDDB, i.e. the at least partially unstructured architecture of the distributed database enables storage of at least a grouping of documents (e.g. the aggregated data is a grouping of documents) in the plurality of distributed database nodes.)See Paragraph [0234], (User-submitted queries are forwarded from a client machine to the database system over a network. The query handler and relational data store are operably coupled to the MDD Aggregation Module such that access to the MMDB may be similar to accessing a relational table of a DBMS, i.e.  operating over a network is a distributed database system.) See FIG. 10A and Paragraph [0144], (FIG. 10A illustrates the method of storing data in the MDDB based on an ascending-ordered index along aggregation direction. Data in the MDDB can be accessed and viewed multidimensionally. As described in [0024], the MDDB is logically organized as a multidimensional array wherein each dimension of the plurality of dimensions represents a different relation. Each data value is associated with a combination of dimensions, i.e. values for at least one different data field with respect to another.)
wherein the results are stored under the at least partially unstructured architecture of the distributed database; See Paragraph [0233], (The MDD is a non-relational data structure for storing aggregated data.). See Paragraph [0241], (Users may query data generated by the MDD Aggregation Module and/or stored in the MDDB of said Aggregation Module, i.e. results are stored in the partially unstructured architecture.)
and generating a result of the merged aggregation operation, the results generated under the at least partially unstructured architecture of the distributed database. See Paragraph [0236], (Results of data aggregation are efficiently stored in the MDDB, i.e. the at least partially unstructured architecture of the distributed database.)
Bakalash does not disclose the step of splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation;
instructing each of the plurality of distributed database nodes to perform the distributed aggregation operation; 
aggregating, at a merging server, the results of the distributed aggregation operation from each of the plurality of distributed database nodes, wherein the results are stored under the at least partially unstructured architecture of the distributed database;
performing the merged aggregation operation on the aggregated results of the distributed aggregation operation from each of the plurality of distributed database nodes hosting the data stored under the at least partially unstructured architecture;
Harvey discloses the step of splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation; See Paragraph [0112], (The disclosed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
instructing each of the plurality of distributed database nodes to perform the distributed aggregation operation; See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation. The multiple shard operations are able to return aggregation operation results, which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager, i.e. a merging server.)
aggregating, at a merging server, the results of the distributed aggregation operation from each of the plurality of distributed database nodes, wherein the results are stored under the at least partially unstructured architecture of the distributed database; See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation. The multiple shard operations are able to return aggregation operation results, which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager, i.e. a merging server.)
performing the merged aggregation operation on the aggregated results of the distributed aggregation operation from each of the plurality of distributed database nodes hosting the data stored under the at least partially unstructured architecture; See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
The examiner notes that aggregated data results may be stored in the MDDB of Bakalash, therefore the aggregation operation results of Harvey represent aggregated data results that may be stored in the MDDB, i.e. a partially unstructured architecture.
Bakalash and Harvey are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Bakalash and Harvey before them to modify the data system of Bakalash to include the result aggregation and multi-source processing method disclosed by Harvey. Doing so would allow the system to perform aggregation operations on data entering the system from multiple sources via parallel processing in order to improve system performance.
Bakalash-Harvey does not disclose the step of executing data field dependency analysis on the distributed database to identify a plurality of distributed database nodes of the distributed database having the data targeted by the plurality of data operations,
Batra discloses the step of executing data field dependency analysis on the distributed database to identify a plurality of distributed database nodes of the distributed database having the data targeted by the plurality of data operations, See Paragraph [0060], (Disclosing a method for aggregating attributes of a data warehouse model via a Dependency Analysis Graph. The Dependency Analysis Graph represents transformations that each attributes undergo before being presented in a report format, i.e. executing data field dependency analysis on the distributed database.) Note [0056] wherein the process of generating the DAG comprises fact identification which involves scanning fact tables of a data warehouse to identify a set of attributes on which aggregate operations are defined, i.e. data targeted by a plurality of data operations.) Note [0019] wherein cloud computing nodes of the computer system/server may be embodied as a distributed cloud computing environment.)
Bakalash, Harvey and Batra are analogous art because they are in the same field of endeavor, data aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Harvey to include the method of performing dependency analysis according to attribute graphs as disclosed by Batra. Paragraph [0046] of Batra discloses that the system tools advantageously analyze the schema of operational databases and the report reporting requirements in order to recommend an optimal data warehouse model. This analysis provides a depth and versatility not found in conventional approaches to data warehouse modelling.
Bakalash-Harvey-Batra does not disclose the step wherein the act of executing the data field dependency analysis includes determining whether results of the aggregation operation are independent of at least one data field supported by at least one of the plurality of documents and, in response to determining that the results of the aggregation operation are independent of the at least one data field, identifying the at least one data field to be eliminated from the execution of the plurality of data operations;
Krebs discloses the step wherein the act of executing the data field dependency analysis includes determining whether results of the aggregation operation are independent of at least one data field supported by at least one of the plurality of documents and, in response to determining that the results of the aggregation operation are independent of the at least one data field, identifying the at least one data field to be eliminated from the execution of the plurality of data operations; See Paragraph [0051], (Disclosing a dependency-based optimization where dependency information is recorded for requested objects and files wherein superfluous dependencies may be removed if it is determined that a particular dependency is not required/requested based on a dependency list, i.e. an object/file dependency that is not required is equivalent to a result being independent of a particular attribute as a dependency represents a characteristic of the object/file.) The examiner notes that the operation described in [0051] results in a removal of a particular dependency if it is determined that a particular dependency is considered superfluous, i.e. identifying the at least one data field to be eliminated from the execution of the plurality of data operations.
Bakalash, Harvey, Batra and Krebs are analogous art because they are in the same field of endeavor, optimizing data retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Harvey-Batra to include the method of performing a dependency-based optimization in order to remove superfluous dependencies as disclosed by Krebs. Paragraph [0026] of Krebs discloses that the method can reduce the number of errors and increase the efficiency of transmission, storage and use of data objects by omitting superfluous data, thereby streamlining the process of searching.

Regarding dependent claim 2,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
	Harvey further discloses the step wherein splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation, See Paragraph [0112], (Aggregation operations are processed in parallel on multiple database servers/shards, each of which returns aggregated results of operations, i.e. a distributed aggregation operation.). See Paragraph [0109], (Multiple instances of the aggregate query are executed on multiple shards. The results of said multiple queries are merged into a single query result, i.e. a merged aggregation operation.). 
includes identifying operations for execution on database shards or respective database nodes. See Paragraph [0082], (A middle tier utilizing distributing computing techniques to split complex computational tasks into multiple subtasks and executing each in parallel on multiple processors, i.e. identifying operations for execution on shards.).
identifying operations that rely on merging data output from other operations. See Paragraph [0112], (A shard manager determines the amount of shards needed to deliver a query result, i.e. how many individual operations are required to deliver a merged query result, in a suitable query response time and merges the shards accordingly, i.e. an aggregation operation relies on merging all shards assigned to it.).
Regarding dependent claim 7,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
Harvey further discloses the step wherein the operation in the sequence is a merge operation. See Paragraph [0112], (A shard manager determines the amount of shards needed to deliver a query result in a suitable query response time and merges the shards accordingly, i.e. a merge operation is a step in the sequence of assembling the result of an aggregation query.).

Regarding dependent claim 10,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
Harvey further discloses the step comprising the act of designating the merging shard server from among the plurality of database nodes according to a performance metric of the merging shard server. See Paragraph [0109], (Partitioning facilitates submitting the same aggregate query to a plurality of shards in parallel, i.e. designating shards for query processing. Multiple instances of the same aggregate query may be executed on multiple shards in order to improve overall query response time for multiple instances of an identical aggregate query, i.e. the amount of aggregation operations relates to overall query response time, i.e. a performance metric.).



Regarding dependent claim 11,
As discussed above with claim 10, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
Harvey further discloses the step wherein the performance metric comprises a number of aggregation operations being performed on the merging shard server. See Paragraph [0109], (Multiple instances of the same aggregate query may be executed on multiple shards, i.e. a number of aggregation operations, in order to improve overall query response time for multiple instances of an identical aggregate query, i.e. the amount of aggregation operations relates to overall query response time, i.e. a performance metric comprising an amount of aggregation operations.).

Regarding dependent claim 12,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
Harvey further discloses the step wherein the distributed aggregation operations is executed across a plurality of nodes in parallel. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation executed in parallel.).

Regarding independent claim 13,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 14,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
As discussed above with claim 13, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
Harvey further discloses the step wherein the aggregation engine is configured to manage execution of the distributed aggregation operation across a plurality of nodes in parallel. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)

Regarding dependent claim 23,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
Krebs further discloses the step wherein identifying the at least one data field to be eliminated from the execution of the plurality of data operations further comprises passing data from at least one prior operation of the plurality of data operations to at least one subsequent operation of the plurality of data operations. See Paragraph [0047], (The dependency recorder is used to maintain dependency lists which are used in the dependency-based optimization operation described in Paragraph [0051]. The dependency recorder stores object identifiers for objects that have been requested previously, i.e. the dependency recorder passes data from at least one prior operation to at least one subsequent operation (e.g. the dependency-based optimization operation.)

Regarding dependent claim 24,
	The claim is analogous to the subject matter of dependent claim 23 directed to a computer system and is rejected under similar rationale.


Claims 3, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey, Batra and Krebs as applied to claim 1 above, and further in view of Chowdhuri et al. (US PGPUB No. 2006/0218123; Pub. Date: Sep. 28, 2006).
Regarding dependent claim 3,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
	Bakalash-Harvey-Batra-Krebs does not disclose the step wherein the aggregation operation includes a sequence of execution for the plurality of data operations.
the act of determining includes identifying a sequence of execution wherein execution of an operation in the sequence permits optimization of a preceding operation or a subsequent operation.
	Chowdhury discloses the step wherein the aggregation operation includes a sequence of execution for the plurality of data operations. See Paragraph [0209], (The disclosed system for parallel query optimization discloses the use of an optimizer for expansion of aggregation operations, i.e. determining the sequence of executing an aggregation operation, in order to minimize resources used within a pipeline system.).
the act of determining includes identifying a sequence of execution wherein execution of an operation in the sequence permits optimization of a preceding operation or a subsequent operation. See Paragraph [0209], (For a pipelining procedure of "N" streams, the aggregation operator works on each of the "N" streams. FIG. 10C illustrates an aggregation operation where 3 streams are processed by from one aggregation operation to another and merge at a final aggregation operation, i.e. at least two consecutive operations.).
Bakalash, Harvey, Batra, Krebs and Chowdhuri are analogous art because they are in the same field of endeavor, data retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-Batra-Krebs to include the method of generating alternate execution plans during query processing as disclosed by Chowdhuri. Doing so would allow the system to optimize aggregation operations via a pipelining and merging after all the separate aggregation operations are resolved via parallel processing.

Regarding dependent claim 8,
As discussed above with claim 7, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
	Bakalash-Harvey-Batra-Krebs does not disclose the step wherein a preceding operation can be performed on a set of data stored on one of the plurality of database nodes.
	Chowdhuri discloses the step wherein a preceding operation can be performed on a set of data stored on one of the plurality of database nodes. See Paragraph [0126], (User queries in a relational database system, i.e. database nodes, are broken down into relational algebra operations for determining query results, i.e. aggregation operations.).
Bakalash, Harvey, Batra, Krebs and Chowdhuri are analogous art because they are in the same field of endeavor, data retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-Batra-Krebs to include the data storage step disclosed by Chowdhuri. Bakalash discloses storing merged aggregation data in storage but does not disclose that the data is sourced; Chowdhuri discloses that the data to be processed is stored in a relational database system as described above. This step allows data to be organized according to a relational database schema instead of entering raw, unstructured data.

Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Claims 5-6 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey, Batra and Krebs as applied to claim 1 above, and further in view of Stanfill et al. (US PGPUB No. 2006/0294129; Pub. Date: Dec. 28, 2006).
Regarding dependent claim 5,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
	Bakalash-Harvey-Batra-Krebs does not disclose the step wherein the act of modifying includes analyzing dependencies defined in the at least one execution stage.
modifying a sequence of execution of the operations within the at least one execution stage.
Stanfill discloses the step wherein the act of modifying includes analyzing dependencies defined in the at least one execution stage. See Paragraph [0097], (The disclosed multi-stage aggregation engine can be extended to additional stages of aggregation and includes instructions for handling dependent and non-dependent key fields for each stage of aggregation, i.e. analyzing dependencies.).
modifying a sequence of execution of the operations within the at least one execution stage. See Paragraph [0056], (The disclosed rollup plans include key sets that represent ordered pairs of aggregated data sets, i.e. aggregation sequences). See Paragraph [0059], (The method includes a step of determining which key set to use at a particular aggregation stage.).
Bakalash, Harvey, Batra, Krebs and Stanfill are analogous art because they are in the same field of endeavor, data retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-Batra-Krebs to include the stage-based aggregation operation processing as disclosed by Stanfill. Doing so would allow the system to determine which data is to be aggregated at every stage of processing using the key sets described above, thereby optimizing query execution by processing aggregation operations in parallel through a plurality of stages.


Regarding dependent claim 6,
As discussed above with claim 5, Bakalash-Harvey-Batra-Krebs-Stanfill discloses all of the limitations.
	Krebs further discloses the step wherein the act of modifying includes recursively analyzing the sequence of execution for further optimization responsive to changes in determining the optimized plan. See FIG. 3 and Paragraph [0018], (Illustrating a method of modifying a dependency list according to a selection of objects. Steps 42-48 or 42-50 may be repeated to further modify the dependency list, i.e. recursively analyzing the sequence of execution for further optimization (e.g. by modifying the dependency list which is used to perform dependency-based optimization).) The examiner notes that the dependency list is used by the method of FIG. 7 to perform dependency-based optimization of records, i.e. changes in determining the optimized plan.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey, Batra and Krebs as applied to claim 1 above, and further in view of Choi et al. (US PGPUB No. 2004/0186826; Pub. Date: Sep. 23, 2004).
Regarding dependent claim 9,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
	Bakalash-Harvey-Batra-Krebs does not disclose the step wherein determining the optimized plan includes analyzing a query predicate to identify a subset of data to be processed by operations within an aggregation wrapper.
	Choi discloses the step wherein determining the optimized plan includes analyzing a query predicate to identify a subset of data to be processed by operations within an aggregation wrapper. See Paragraph [0010], (The disclosed data search engine includes steps for receiving search results from a search agent, i.e. analyzing query predicates, and forwarding said results and result attributes to an extended search broker for aggregation into a wrapper, i.e. an aggregation wrapper.).
Bakalash, Harvey, Batra, Krebs and Choi are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-Batra-Krebs to include the aggregation wrapper and associated data search engine disclosed by Choi. Doing so would allow the system to route data items from storage into appropriate wrappers for further aggregation operation processing via a series of search brokers.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey, Batra and Krebs as applied to claim 1 above, and further in view of Bickford et al. (US PGPUB No. 2004/0220937; Pub. Date: Nov. 4, 2004).
Regarding dependent claim 21,
As discussed above with claim 1, Bakalash-Harvey-Batra-Krebs discloses all of the limitations.
	Bakalash-Harvey-Batra-Krebs does not disclose the step wherein identifying the at least one data field to be eliminated from the plurality of data operations comprises determining that the at least one data field does not need to be accessed to perform the plurality of data operations.
	Bickford disclose the step wherein identifying the at least one data field to be eliminated from the plurality of data operations comprises determining that the at least one data field does not need to be accessed to perform the plurality of data operations. See Paragraph [0036], (Disclosing a method of managing data field dependencies, i.e. a dependency analysis, in a database system wherein when there are no dependencies on a particular field, i.e. identifying at least one data field to be eliminated, then the field or column can be deleted in order to reduce the size of the table. The examiner notes that Bickford describes a data field with no dependencies as one that can safely be deleted, i.e. it does not need to be accessed.).
Bakalash, Harvey, Batra, Krebs and Bickford are analogous art because they are in the same field of endeavor, optimization of storage services. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Harvey-Batra-Krebs to include the method of processing changes in dependencies within a database model as described by Bickford. The resulting improvement would be the optimization of table space obtained by deleting columns that are no long required for query processing. Optimizing storage space is conducive to maintaining data coherency and performance in a database system.

Regarding dependent claim 22,
The claim is analogous to the subject matter of dependent claim 21 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159